                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARY MEEKO,                                           Case No. 18-cv-07808-SK
                                   8                     Plaintiff,
                                                                                               CONDITIONAL DISMISSAL
                                   9              v.

                                  10     SETON MEDICAL CENTER, et al.,                         Regarding Docket No. 46
                                  11                     Defendants.

                                  12           Plaintiff has advised the Court that the parties have reached a settlement of this case and
Northern District of California
 United States District Court




                                  13   expect to file a dismissal. (Dkt. 46.) Therefore, IT IS HEREBY ORDERED that this action is
                                  14   dismissed without prejudice; provided, however that if any party hereto shall certify to this Court,
                                  15   within ninety days, with proof of service thereof, that the agreed consideration for said settlement
                                  16   has not been delivered over, the foregoing order shall stand vacated and this case shall be restored
                                  17   to the calendar to be set for trial. If no certification is filed, after passage of ninety days, the
                                  18   dismissal shall be with prejudice.
                                  19           IT IS SO ORDERED.
                                  20   Dated: September 27, 2019
                                  21                                                      ______________________________________
                                                                                          SALLIE KIM
                                  22                                                      United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
